
	

115 SRES 167 IS: Relating to the recognition of Jerusalem as the capital of Israel and the relocation of the United States Embassy to Jerusalem.
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 167
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2017
			Mr. Heller (for himself, Mr. Graham, Mr. Rubio, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Relating to the recognition of Jerusalem as the capital of Israel and the relocation of the United
			 States Embassy to Jerusalem.
	
	
 Whereas each sovereign nation, under international law and custom, may designate its own capital; Whereas, since 1950, the city of Jerusalem has been the capital of the State of Israel;
 Whereas the city of Jerusalem is the seat of Israel’s President, Parliament, Supreme Court, and the site of numerous government ministries and social and cultural institutions;
 Whereas the city of Jerusalem is the spiritual center of Judaism and is also considered a holy city by members of other religious faiths;
 Whereas Jerusalem must remain an undivided city in which the rights of every ethnic and religious group are protected as they have been by Israel since 1967;
 Whereas, this year, we commemorate the 50th anniversary of the reunification of Jerusalem and reaffirm the congressional sentiment that Jerusalem must remain an undivided city;
 Whereas every citizen of Israel should have the right to reside anywhere in the undivided city of Jerusalem;
 Whereas the President and the Secretary of State should publicly affirm as a matter of United States policy that Jerusalem must remain the undivided capital of the State of Israel;
 Whereas the President should immediately implement the provisions of the Jerusalem Embassy Act of 1995 (Public Law 104–45) and begin the process of relocating the United States Embassy in Israel to Jerusalem;
 Whereas United States officials should refrain from any actions that contradict United States law on this subject; and
 Whereas any official document of the United States Government which lists countries and their capital cities should identify Jerusalem as the capital of Israel: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)it should be the policy of the United States to recognize Jerusalem as the undivided capital of the State of Israel both de jure and de facto; and
 (2)the United States Embassy should be relocated to Jerusalem.  